        Case 6:14-cv-00012-DLC Document 277 Filed 07/14/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION


  DEWAYNE BEARCHILD,
                                                       CV 14–12–M–DLC
                     Plaintiff,

            v.                                               ORDER

  LARRY PASHA,

                     Defendant.




      Plaintiff Dewayne Bearchild moves for the admission of Andrew LeGrand

to practice before this Court in this case with Brianne McClafferty and John

Sullivan of Holland & Hart LLP to act as local counsel. The application appears

to be in order.

      Accordingly, IT IS ORDERED that the motion to admit Andrew LeGrand

pro hac vice (Doc. 276) is GRANTED on the condition that Mr. LeGrand does his

own work. This means that he must: (1) do his own writing; (2) sign his own

pleadings, motions, and briefs; and (3) appear and participate personally. Counsel

shall take steps to register in the Court’s electronic filing system (CM-ECF).


                                         -1-
       Case 6:14-cv-00012-DLC Document 277 Filed 07/14/20 Page 2 of 2



Further information is available on the Court’s website, www.mtd.uscourts.gov, or

from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. LeGrand within fifteen (15) days of this Order, files a separate pleading

acknowledging his admission under the terms set forth above.

      Dated this 14th day of July, 2020.




                                           -2-
